 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MORREY SELCK,                                      No. 2:19-cv-977-JAM-EFB PS
12                         Plaintiff,
13              v.                                       ORDER AND ORDER TO SHOW CAUSE
14    KAISER PERMANENTE,
15                         Defendant.
16

17          On September 4, 2019, the court issued an order which set a status (pretrial scheduling)

18   conference for February 19, 2020.1 The order directed plaintiff to complete service of process on

19   the defendant within 90 days and to serve a copy of the order concurrently with service of the

20   summons and complaint. The order also directed the parties to file status reports fourteen days

21   prior to the scheduling conference. ECF No. 9.

22          Plaintiff did not timely file a status report, nor has he filed a proof of service

23   demonstrating that defendant was properly served.2 See Fed. R. Civ. P. 4(l)(l) (requiring that

24   proof of service be made to the court). Accordingly, the status conference will be continued and

25   plaintiff is ordered to show cause why this case should not be dismissed for failure to effect

26          1
               This case, in which plaintiff is proceeding in propria persona, is before the undersigned
27   pursuant to Eastern District of California Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1).

28          2
                 To date, defendant has not appeared in this action.
                                                         1
 1   service of process and/or failure to comply with the court’s order. See Fed. R. Civ. P. 41(b); E.D.
 2   Cal. L.R. 110 (“Failure of counsel or of a party to comply with these Rules or with any order of
 3   the Court may be grounds for imposition by the Court of any and all sanctions authorized by
 4   statute or Rule or within the inherent power of the Court.”); see also E.D. Cal. L.R. 183 (“Any
 5   individual representing himself or herself without an attorney is bound by the Federal Rules of
 6   Civil or Criminal Procedure and by these Local Rules.”); Ghazali v. Moran, 46 F.3d 52, 53 (9th
 7   Cir. 1995) (“Failure to follow a district court’s local rules is a proper ground for dismissal.”).
 8          Accordingly, it is hereby ORDERED that:
 9          1. The status conference scheduled for February 19, 2020, is continued to April 8, 2020 at
10   10:00 a.m., in Courtroom No. 8.
11          2. Plaintiff shall show cause, in writing, on or before March 25, 2020, why this action
12   should not be dismissed for failure to effect service of process and/or failure to comply with the
13   court orders.
14          3. By no later than March 25, 2020, the parties shall file status reports (or a joint status
15   report) setting forth the matters referenced in the court’s September 4, 2019 order, including the
16   status of service of process.
17          4. Failure of plaintiff to comply with this order will result in a recommendation that this
18   action be dismissed for failure to effect services of process, comply with court orders, and/or for
19   lack of prosecution under Rule 41(b).
20   DATED: February 18, 2020.
21

22

23

24

25

26

27

28
                                                         2
